Citation Nr: 1547068	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-28 890A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is subject to a final November 1976 Board decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b) (2015).  The Agency of Original Jurisdiction (AOJ) has not explicitly reopened this claim in a subsequent rating decision, but the statement of the case issued to the Veteran regarding the claim analyzed the issue as if the claim were reopened, as opposed to whether new and material evidence had been submitted regarding the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it may consider the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  This will be discussed in more detail below.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Previously unconsidered evidence received by VA since the November 1976 Board decision that denied entitlement to service connection for a bilateral hearing loss disability pertains to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1976 Board decision denied entitlement to service connection for a bilateral hearing loss disability, finding no evidence of a chronic hearing loss disability.  Board decisions are final when issued.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

Here, VA has obtained previously unconsidered evidence that requires a medical opinion under the McLendon standard.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  There is extensive medical evidence that confirms the Veteran has a mixed bilateral hearing loss disability.  Lack of a current disability was the basis for the prior denial; therefore, the new evidence triggers VA's duty to obtain a medical opinion and warrants reopening of the Veteran's claim.  See Shade, 24 Vet. App. at 117-20.


ORDER

The claim of entitlement to service connection for a bilateral hearing loss disability is reopened.


REMAND

The Veteran was provided a VA audiology examination in June 2010.  The examiner stated it was less likely than not that the Veteran's sensorineural hearing loss was the result of acoustic trauma in service because it was not present during a VA audiology examination in April 1997, almost twenty years after his separation from active service.  However, the examiner suggested the Veteran should be scheduled for a VA ear disease examination due to his history of conductive hearing loss.  VA typically has duty to provide specialized examinations as recommended by examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an ear disease examination to determine whether it is at least as likely as not that his conductive hearing loss is the result of an in-service injury or disease.

The examiner must consider the Veteran's credible reports of suffering cold weather injuries during active service and address whether it is at least as likely as not that the injuries described by the Veteran would result in inner ear issues leading to conductive hearing loss; and the likelihood that such hearing loss could be of delayed onset. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be explicitly stated.  Any missing evidence that would enable the examiner to provide the opinion should be identified; however, the examiner is advised the Veteran's service treatment records are not available for review.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


